Citation Nr: 0719147	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  05-12 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable disability rating for right foot 
hallux valgus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had active military service from June 1965 to 
October 1985.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the veteran's claim.  
So, for the reasons discussed below, this claim is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

With regard to the veteran's claim for a higher, compensable 
rating for his hallux valgus of the right foot, the Board 
observes that he was most recently afforded a VA examination 
in November 2003.  A copy of the examination report is in his 
claims file.  Nonetheless, the examination report does not 
include all of the objective clinical findings necessary to 
properly evaluate the severity of his hallux valgus under the 
Rating Schedule.  Also, it is unclear from the medical 
evidence of record whether the veteran's symptomatology has 
worsened since his last VA examination.  In particular, the 
Board notes that the veteran stated in his April 2005 
substantive appeal that his symptoms had worsened since his 
last examination such that he no longer is able to flex his 
right great toe.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where the veteran is appealing the rating for an 
already established service-connected condition, his present 
level of disability is of primary concern).  Therefore, an 
additional VA examination to obtain more current findings in 
this regard would be useful in evaluating the appeal.  See 
38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an 
affirmative duty to obtain an examination of the claimant at 
VA health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).

In addition, on March 3, 2006, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Because the Court's decision is 
premised on the five elements of a service connection claim, 
it is the consensus opinion within the VA that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a "service 
connection" claim.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  In this regard, the 
Board finds that the October 2003 VCAA notification letter 
regarding the veteran's claim of entitlement to an  increased 
disability evaluation for his right foot hallux valgus is 
insufficient.  

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Send the veteran an explanation of the 
information and evidence needed to 
establish an effective date in the event of 
an award of benefits with regard to the 
issue on appeal.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Schedule the veteran for a VA foot 
examination to ascertain the current 
severity and manifestations of his service-
connected hallux valgus of the right foot.  
Conduct all testing and evaluation 
indicated.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should be provided a full copy of 
this remand.  The examiner must indicate in 
the examination report whether or not 
review of the claims folder was made.  The 
examiner should review the results of any 
testing prior to completion of the report, 
and should detail the veteran's complaints 
and clinical findings, clinically 
correlating his complaints and findings to 
each diagnosed disorder.  

The examiner should, if possible, indicate 
what specific symptoms are attributable to 
the service-connected hallux valgus of the 
right foot, as opposed to symptoms 
referable to any other disability.  If it 
is not possible or feasible to make this 
differentiation, please expressly indicate 
this and explain why this cannot be done.  
Please also discuss the rationale of all 
opinions provided.  Any indications that 
the veteran's complaints or other 
symptomatology are not in accord with the 
objective findings on examination should be 
directly addressed and discussed in the 
examination report.  

3.  Thereafter, the RO should consider all 
additional evidence received since issuance 
of the most recent statement of the case in 
March 2005, and readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the RO should issue a supplemental 
statement of the case and afford the 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board, as warranted.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




